department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uil cc pa apjp b1 jjmcgreevy tl-n-3516-00 memorandum for district_counsel south texas district from pamela w fuller assistant to the branch chief administrative provisions and judicial practice subject significant service_center advice - injured_spouse allocation this is in response to your request for significant service_center advice dated date in connection with a question posed by the taxpayer relations branch of the austin customer service_center issue what is the proper way to compute an injured spouse’s refund in a community_property_state texas when the other spouse owes both a tax and a non-tax debt conclusion the service first computes the amount of the joint overpayment subject_to offset under sec_6402 to satisfy the liable spouse’s tax_liability next the service computes the amount of the joint overpayment subject_to offset under sec_6402 d or e to satisfy the liable spouse’s non-tax debts subject_to offset under those sections the service is required to refund to the injured_spouse the amount of the injured spouse’s share of the joint overpayment that remains after the liable spouse’s tax and non-tax debts are offset facts example injured_spouse liable spouse total income dollar_figure dollar_figure dollar_figure total w h dollar_figure dollar_figure dollar_figure total eic dollar_figure dollar_figure dollar_figure the example states that the total overpayment is dollar_figure of which dollar_figure was applied to the liable spouse’s separate premarital tax debt and dollar_figure was applied to the liable spouse’s non-tax debt the service_center computed the injured spouse’s refund as follows total amount owned by the injured_spouse dollar_figure of the w h plus the injured spouse’s portion of the eic le sec_75 of the tax debt of the liable spouse dollar_figure injured spouse’s refund dollar_figure according to the service_center because there was both a tax and a non-tax debt the injured_spouse receives only dollar_figure example injured_spouse liable spouse total income dollar_figure dollar_figure dollar_figure total w h dollar_figure dollar_figure dollar_figure the total overpayment is dollar_figure of which dollar_figure was applied to the liable spouse’s separate premarital tax debt and dollar_figure was applied to the liable spouse’s non-tax debt the service_center computes the injured spouse’s refund as follows total amount owned by the injured_spouse dollar_figure of the overpayment le sec_75 of the tax debt of the liable spouse dollar_figure injured spouse’s refund -0- according to the service_center because there was both a tax and a non-tax debt the injured_spouse receives nothing example both taxpayers are employed and had income_tax withheld from their wages the total joint overpayment is dollar_figure of which dollar_figure was applied to the liable spouse’s separate premarital tax debt and dollar_figure was applied to the liable spouse’s separate non-tax debt the service_center computes the injured spouse’s portion of the overpayment as follows total amount owned by the injured_spouse dollar_figure of the overpayment le sec_75 of the tax debt of the liable spouse dollar_figure injured spouse’s refund dollar_figure according to the service_center because there was both a tax and a non-tax debt the injured_spouse receives dollar_figure the request for advice states that current irm procedures used by the customer service function dictate the results described in the above three examples irm a states in texas the irs may offset or of the joint overpayment to the tax debt of one spouse or the other irm c states with respect to texas deduct any tc offsets that were applied to a liability of the injured_spouse and any tc refunds from the amount determined below irm e states that any remaining outstanding tax_liability for the injured_spouse is to be deducted from the injured spouse’s overpayment according to customer service these references mean that since the injured_spouse can be held responsible for or of the liable spouse’s separate tax debt then the or should be deducted from the injured spouse’s portion of the overpayment discussion i application of joint overpayment to separate unpaid tax liability1 a general sec_6402 provides that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person b community_property 1for purposes of this discussion tax_liability refers to the taxes imposed by title_26 revrul_85_70 1985_1_cb_361 amplified by revrul_87_52 provides a two-part process for determining the amount of a joint overpayment that the service may offset against the separate tax_liability of one of the spouses in a community_property_state each spouse is considered to be the recipient of one-half of the aggregate wages each spouse is also entitled to a credit for one-half of the taxes that are withheld from such wages pursuant to revrul_85_70 if an overpayment results from wages and withholding of tax thereon each spouse has a one-half interest in the refund in the second step described in revrul_85_70 the rights of creditors under state law are considered if permitted by state law the service may exercise a common_law right of offset against the amount of the overpayment otherwise payable to the nonliable spouse texas law is an example of community_property law according to which the property subject_to one spouse’s sole management control and disposition is not subject_to any liabilities incurred by the other spouse before marriage tex fam code ann sec_5 b west revrul_87_52 1987_1_cb_347 describes the formula for allocating the earned_income_credit shown on a joint_return in determining the amount of a joint overpayment that can be applied against the unpaid tax_liability of one spouse pursuant to sec_6402 the ruling states that the formula applies to taxpayers in both community_property states and noncommunity_property states because the earned_income is computed without regard to community_property_laws however revrul_87_52 also notes that the service may have additional set off rights in applying overpayments of taxpayers residing in certain community_property states see revrul_85_70 in general under sec_6402 the service can offset of a joint refund in a community_property_state because each spouse has a community_property interest in the refund this leaves the injured_spouse only entitled to of the refund in cases involving texas community_property law the service can take of a joint refund if both spouse’s had wages and withholding and of a joint refund if the liable spouse was the sole wage earner and the refund was entirely the liable spouse's sole management community_property this is the rule reflected in irm a the service can offset the liable spouse’s entire portion of the joint overpayment allocated to the earned_income_tax_credit the tax debt if any remaining after the maximum offset under these rules cannot be satisfied from the injured spouse’s share 2see 884_f2d_832 5th cir in which the court concluded that in texas the service could levy on of a liable spouse’s income and on of a nonliable spouse’s income although the injured_spouse cannot use the exemption under state law to request of the refund the service is still only entitled to the liable spouse’ sec_50 community_property interest in the refund and must return the injured spouse’ sec_50 interest of the joint overpayment therefore the remaining joint overpayment if any must be refunded to the injured_spouse ii application of joint overpayments to separate unpaid nontax liabilitie sec_4 sec_6402 provides that the amount of any overpayment to be refunded to the person making the overpayment shall be reduced by the amount of any past-due_support as defined in sec_464 of the social_security act owed by that person of which the secretary has been notified by a state in accordance with sec_464 of the social_security act sec_6402 provides that upon receiving notice from any federal_agency that a named person owes a past-due legally enforceable debt other than past-due_support subject_to sec_6402 the secretary shall reduce the amount of any overpayment payable to such person by the amount of such debt pay the amount by which the overpayment is reduced to the agency and notify the person making the overpayment that the overpayment has been reduced by an amount necessary to satisfy the debt sec_6402 provides that upon receiving notice from any state that a named person owes a past-due legally enforceable state_income_tax obligation to such state the secretary shall reduce the amount of any overpayment payable to such person by the amount of such state_income_tax obligation pay the amount by which the overpayment is reduced to the state and notify the person making the overpayment that the overpayment has been reduced by an amount necessary to satisfy the state_income_tax obligation under sec_6402 d and e if a person filing a joint_return with the person liable for the debt takes appropriate action to secure his or her proper share of a refund from which an offset was made the service is required to pay the person the injured_spouse his or her share of the refund see cfr g offsets to collect past- due legally enforceable nontax debt cfr f offsets to collect past-due_support and cfr f offsets to collect state_income_tax obligations the service cannot offset more than of a joint overpayment to make an offset authorized by sec_6402 d and e because the service is not the creditor with respect to the non-tax debts specified in those sections in the case of offsets under sec_6402 d and e the service is required to pay the injured_spouse the joint if of the joint overpayment is used to satisfy the liable spouse’s unpaid federal tax debt then of course nothing would remain available for refund to the injured_spouse 4for purposes of this discussion non-tax debts refers to the liabilities subject_to offset under sec_6402 d and e overpayment irrespective of whether a portion of the injured spouse’s overpayment is the sole management and control property of the liable spouse iii application of joint overpayments to tax and non-tax debts sec_6402 provides specific rules for determining the order in which an overpayment can be offset to satisfy unpaid liabilities the amount of the overpayment is applied to satisfy tax_liabilities pursuant to sec_6402 according to the rules discussed above any remaining overpayment will be reduced in the following order first by the amount of past-due_support assigned to a state which is offset pursuant to sec_6402 second by the amount of any past-due legally enforceable federal debt which is offset pursuant to sec_6402 third by the amount of past-due_support not assigned to a state which is subject_to offset pursuant to sec_6402 fourth by the amount of past-due state_income_tax obligations subject_to offset under sec_6402 the amount of the overpayment if any remaining after the offsets are made pursuant to sec_6402 d and e may be credited at the taxpayer’s request to the succeeding year’s estimated_taxes pursuant to sec_6402 or refunded see cfr d as discussed above in texas the service can offset or of the joint overpayment attributable to wages and withholding plus the liable spouse’s eitc to satisfy the tax_liability pursuant to sec_6402 however in texas the service is limited to offsetting of the joint overpayment to satisfy non-tax debts pursuant to sec_6402 d and e when a tax debt and a non-tax debt are owed by the same spouse the service first applie sec_50 or of the joint overpayment to the tax_liability under sec_6402 the service next applies the joint overpayment to the liable spouse’s non-tax debt however if the tax_liability exceed sec_50 of the joint overpayment the service will not be entitled to make any offset under sec_6402 d or e because the service will already have taken the maximum amount of the liable spouse’s joint overpayment available to make the sec_6402 d or e offset assuming the service did not take of the joint overpayment the amount of the joint overpayment in excess of the or used to satisfy the liable spouse’s separate tax_liability must be refunded to the injured_spouse if the tax debt is less than of the joint overpayment then the service can offset the full amount of the tax debt in addition the service can offset the liable spouse’s non- tax debt by the difference between the tax offset and of the joint overpayment available to make the sec_6402 d or e offset in this case the remaining of the joint overpayment must be refunded to the injured_spouse these principles can be illustrated using the examples provided in the facts example in this example the injured_spouse and the liable spouse both had income and withholding the total overpayment is dollar_figure of which dollar_figure is attributable to combined income_tax_withholding and dollar_figure is attributable to eitc the eitc is allocated dollar_figure to the injured_spouse and dollar_figure to the liable spouse the liable spouse’s tax_liability is dollar_figure and the liable spouse’s non-tax debt is dollar_figure first in priority is the offset of the overpayment to the tax_liability pursuant to sec_6402 the service as creditor can offset up to dollar_figure of the joint overpayment to satisfy the tax_liability of the liable spouse the total available is the sum of dollar_figure of the dollar_figure overpayment attributable to withholding plus dollar_figure the liable spouse’s share of eitc in this example the service can make a sec_6402 offset equal to the liable spouse’s entire tax_liability of dollar_figure next is the offset of the overpayment to satisfy the liable spouse’s non-tax debt the amount of the joint overpayment that is subject_to offset for non-tax debts is limited to dollar_figure percent of the dollar_figure plus the liable spouse’s dollar_figure eitc because the tax offset dollar_figure exceeds the liable spouse’s dollar_figure interest in the joint overpayment no additional_amount of the joint overpayment can be offset to satisfy the non-tax debt the amount of the joint overpayment that must be refunded to the injured_spouse is dollar_figure dollar_figure less the dollar_figure overpayment used to satisfy the tax_liability example in this example the injured_spouse and the liable spouse both had income and withholding the total overpayment is dollar_figure the liable spouse’s tax_liability is dollar_figure and the liable spouse’s non-tax debt is dollar_figure first in priority is the offset of the overpayment to the tax_liability pursuant to sec_6402 the service as creditor can offset up to dollar_figure of the joint overpayment to satisfy the tax_liability of the liable spouse the total available is equal to of the dollar_figure joint overpayment in this example the service can satisfy up to dollar_figure of the liable spouse’s tax_liability next is the offset of the overpayment to satisfy the liable spouse’s non-tax debt the amount of the joint overpayment that is subject_to offset for non-tax debts is limited to dollar_figure of the joint overpayment because the tax_liability offset dollar_figure exceeds the liable spouse’s dollar_figure interest in the joint overpayment no additional_amount of the joint overpayment can be offset to satisfy the liable spouse’s non-tax debt the amount of the joint overpayment that must be refunded to the injured_spouse is dollar_figure dollar_figure less the dollar_figure overpayment used to satisfy the tax_liability the injured spouse’s actual interest in the overpayment is dollar_figure percent of the dollar_figure plus the injured spouse’s dollar_figure eitc however the service as creditor is entitled to take a portion of this amount to satisfy the liable spouse’s tax_liability example in this example the injured_spouse and the liable spouse both had income and withholding the total joint overpayment is dollar_figure the liable spouse’s tax_liability is dollar_figure and the liable spouse’s non-tax debt is dollar_figure first in priority is the offset of the overpayment to the tax_liability pursuant to sec_6402 the service as creditor can offset up to dollar_figure of the joint overpayment to satisfy the tax_liability of the liable spouse the total available is equal to of the dollar_figure joint overpayment in this example the service can satisfy the liable spouse’s entire tax_liability of dollar_figure next is the offset of the overpayment to satisfy the liable spouse’s non-tax debt the amount of the joint overpayment that is subject_to offset for non-tax debts is limited to dollar_figure of the joint overpayment because the tax_liability offset dollar_figure is less than the liable spouse’s dollar_figure interest in the joint overpayment the difference dollar_figure can be offset to satisfy the liable spouse’s non-tax debt the amount of the joint overpayment that must be refunded to the injured_spouse is dollar_figure dollar_figure less the dollar_figure overpayment used to satisfy the liable spouse’s tax_liability of dollar_figure and dollar_figure of the non-tax debt iv service_center procedures the service_center states that in situations involving texas community_property law the current procedures require that the injured spouse’s allocable portion of the joint overpayment be reduced by of the tax_liability of the liable spouse this methodology is supposedly supported by irm c which states in part that in texas the service should deduct any tc offsets that were applied to a liability of the injured_spouse the request for advice states that this irm reference means that of the tax_liability must be deducted from the injured spouse’s portion of the overpayment we find no support in the current irm for the methodology suggested in the request for service_center advice irm c merely requires that the service_center personnel take into account prior refunds made to the injured_spouse to insure that only a net refund is issued it is clearly improper to reduce the injured spouse’s share of the joint overpayment by the liable spouse’s tax or non-tax offset because to do so would result in the service making two offsets with respect to the same tax_liability or non-tax debt the request for assistance cites irm e which states that any remaining outstanding tax_liability for the injured_spouse is to be deducted from the injured spouse’s portion as additional support for the methodology used in the service_center however in the examples provided the injured_spouse was not separately liable for a tax_liability subject_to sec_6402 if you have any questions regarding this memorandum please call john mcgreevy at
